   Case: 1:17-cv-00101 Document #: 223 Filed: 11/05/18 Page 1 of 3 PageID #:3036




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KATHERINE BLACK,                        :
                                        :
      Plaintiff,                        :
                                        :                   Case No. 1:17-cv-00101
   v.                                   :
                                        :                   Honorable Matthew F. Kennelly
CHERIE WRIGLEY, MELISSA COHENSON,       :
BRIAN A. RAPHAN, P.C., and PAMELA KERR, :
                                        :
      Defendants.                       :



                   Declaration of Sharan Abraham in Further Support of
            Plaintiff’s Motions to Compel Document Production and Testimony


       SHARAN R. ABRAHAM, pursuant to 28 U.S.C. § 1746, states as follows:

       1.     I am an attorney for Plaintiff Katherine Black in this action.

       2.     I submit this Declaration in further Support of Plaintiff’s Motions to Compel

Document Production and Testimony of Defendants Cherie Wrigley, Pamela Kerr, Melissa

Cohenson, and Brian A. Raphan, P.C.

       3.     Annexed hereto as Exhibit 19 is a true and correct copy of a stipulation between

parties in which Defendants produced previously withheld documents without waiving their

privilege claims, and Plaintiff waived no claims from her motions to compel.

       4.     Annexed hereto as Exhibit 20 is a true and correct copy of Defendants’ written

common interest agreement, produced on November 1, 2018, pursuant to the stipulation.

       5.     Annexed hereto as Exhibit 21 is a true and correct copy of Defendant Kerr’s Third

Amended Privilege Log, produced on October 31, 2018.
   Case: 1:17-cv-00101 Document #: 223 Filed: 11/05/18 Page 2 of 3 PageID #:3037




       6.      Annexed hereto as Exhibit 22 is a true and correct copy of excerpts from Pamela

Kerr’s August 31, 2018 deposition.

       7.      Annexed hereto as Exhibit 23 is a true and correct copy of excerpts from Cherie

Wrigley’s September 7, 2018 deposition.

       8.      Annexed hereto as Exhibit 24 is a true and correct copy of excerpts from Melissa

Cohenson’s August 28, 2018 deposition.

       9.      Annexed hereto as Exhibit 25 is a true and correct copy of excerpts from Brian

Raphan’s August 28, 2018 deposition.

       10.     Annexed hereto as Exhibit 26 is a true and correct copy of excerpts from Anthony

Dain’s September 6, 2018 deposition.

       11.     Annexed hereto as Exhibit 27 is a true and correct copy of a letter dated October

2, 2012, Cherie Wrigley to the Denver Probate Court, written in support of Bernard Black’s

petition to be conservator of Joanne Black.

       12.     Annexed hereto as Exhibit 28 is a true and correct copy of an excerpt of a February

18, 2016 transcript from proceedings in the Denver Probate Court.

       13.     Annexed hereto as Exhibit 29 is a true and correct copy of sworn Declaration of

Pamela Kerr filed in the Eastern District of New York on September 9, 2016.

       14.     Annexed hereto as Exhibit 30 is a true and correct copy of a May 1, 2018 email

from Pamela Kerr’s counsel providing a link for her document production.

       15.     Annexed hereto as Exhibit 31 is a true and correct copy of an email dated March

16, 2016 from Gayle Young to several recipients, including Defendants, and produced by Pamela

Kerr on November 1, 2018, pursuant to the stipulation.




                                                2
   Case: 1:17-cv-00101 Document #: 223 Filed: 11/05/18 Page 3 of 3 PageID #:3038




        16.    Annexed hereto as Exhibit 32 is a true and correct copy of an email dated March

12, 2016 from Gayle Young to several recipients, including Defendants, and produced by Pamela

Kerr on November 1, 2018, pursuant to the stipulation.

        17.    Annexed hereto as Exhibit 33 is a true and correct copy of Defendant Kerr’s

Second Amended Privilege Log, produced on October 25, 2018.

        18.    Annexed hereto as Exhibit 34 is a true and correct copy of an email chain dated

February 16, 2016 between Gayle Young and Pamela Kerr, produced by Pamela Kerr on

November 1, 2018, pursuant to the stipulation.

        19.    Annexed hereto as Exhibit 35 is a true and correct copy of an attorney affirmation

of Melissa Cohenson, filed in a guardianship proceeding on March 15, 2016.

        20.    Annexed hereto as Exhibit 36 is a true and correct copy of an email dated March

9, 2016 from Anthony Dain’s legal secretary to several recipients, including Defendants, and

produced by Cherie Wrigley on November 1, 2018, pursuant to the stipulation.

        21.    Annexed hereto as Exhibit 37 is a true and correct copy of 11 pages of redacted

emails produced by Cherie Wrigley on November 1, 2018, pursuant to the stipulation.

        22.    Annexed hereto as Exhibit 38 is a true and correct copy of the “Who We Are” and

“Pro Bono” pages of Anthony Dain’s law firm, Procopio.

        23.    Annexed hereto as Exhibit 39 is a true and correct copy of an email sent by

Plaintiff’s counsel to counsel for Melissa Cohenson and Brian A. Raphan, P.C. on October 18,

2018.

        I declare under penalty of perjury that the foregoing is true and accurate.

Executed on November 5, 2018

                                                      /s/Sharan R. Abraham
                                                      Sharan R. Abraham


                                                 3
